      David R. Boyajian, OSB #112582
      Email: dboyajian@schwabe.com
      Kent Roberts, OSB #801010
      Email: ckroberts@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503.222.9981
      Facsimile: 503.796.2900

      Michael G. Chalos, admitted PHV
      Email: michael.chalos@chaloslaw.com
      CHALOS & CO, P.C.

               Attorneys for Plaintiff,
               Dry Bulk Singapore Pte. Ltd.



                                  IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON

                                            PORTLAND DIVISION


      DRY BULK SINGAPORE PTE. LTD.,
                                                          No. 3:19-CV-01671-BR
                           Plaintiff,
                                                          Admiralty
              vs.
                                                          PARTIES’ JOINT MOTION TO AMEND
      AMIS INTEGRITY S.A. in personam and                 COURT’S SCHEDULING ORDER
      M/V AMIS INTEGRITY (IMO 9732412)
      her engines, freights, apparel, appurtenances,
      tackle, etc., in rem.,

                           Defendants.
              For the reasons more fully set forth herein, the Parties respectfully submit this Joint

     Request to Amend the Court’s Scheduling Order (Dkt.50).

              1. This maritime related case involves parties and witnesses who are located in

     Singapore, Taiwan, and the United Arab Emirates (UAE).

                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    PARTIES’ JOINT MOTION TO AMEND COURT’S                                              Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
            SCHEDULING ORDER                                                                  Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                                                                                               Fax: 503.796.2900
     PDX\135224\250826\DBO\27501138.1
            2. The parties have identified at least three critical witnesses in this matter who are

     currently located in Taiwan; at least one witness in Singapore and at least one witness in the

     UAE.

            3. The parties were in the process of scheduling these depositions to take place in

     March, 2020 to comply with the Court’s Fact Discovery deadline of April 30, 2020 (Dkt. 50)

     when the Coronavirus epidemic arose and travel restrictions/quarantines were implemented.

            4. Counsel waited for several weeks in the hopes that the situation would improve, but,

     in fact, it appears to have worsened as far as travel restrictions are concerned.

            5. Taiwan and Singapore have imposed travel restrictions to and from those countries,

     as well as restrictions to travel from and to other countries in the region in which airline

     connections may need to be made in order to reach the final destination (i.e. Hong Kong, China,

     Japan and South Korea).

            6. Such restrictions include mandatory fourteen-day (14) quarantines for individuals

     travelling to or from Taiwan and/or Singapore or to or from airline connecting restricted

     countries. Such quarantine restrictions could apply to counsel travelling to Taiwan and Singapore

     and/or to witnesses travelling from such countries to the United States to testify, if the

     depositions were held in the US instead of Taiwan and/or Singapore.

     ///

     ///

     ///

     ///

     ///

     ///

     ///

     ///

     ///

                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -    PARTIES’ JOINT MOTION TO AMEND COURT’S                                             Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
            SCHEDULING ORDER                                                                 Portland, OR 97204
                                                                                           Telephone: 503.222.9981
                                                                                              Fax: 503.796.2900
            7. Under the circumstances, counsel in this matter respectfully request the court to

     amend and modify the current scheduling Order to extend the fact discovery for another sixty

     (60) days and for all the remaining dates in the Order to be similarly extended.

     Dated this 10th day of March, 2020.


                                                  Respectfully submitted:

                                                  SCHWABE, WILLIAMSON & WYATT, P.C.

                                                  By: /s/ David R. Boyajian
                                                  David R. Boyajian, OSB #112582
                                                  1211 SW 5th Ave., Suite 1900
                                                  Portland, OR 97204
                                                  Telephone: 503.222.9981
                                                  Facsimile: 503.796.2900
                                                  Email: dboyajian@schwabe.com

                                                  CHALOS & CO, P.C.
                                                  Michael G. Chalos
                                                  Appearing Pro Hac Vice
                                                  Telephone: (516) 714-4300
                                                  Email: michael.chalos@chaloslaw.com
                                                  Attorneys for Plaintiff Dry Bulk Singapore Ptd. Ltd.


                                                  LE GROS, BUCHANAN & PAUL

                                                  By: /s/ Markus B.G. Oberg
                                                  MARKUS B.G. OBERG, OSB #112187
                                                  DANIEL J. PARK, OSB #132493
                                                  4025 Delridge Way SW, Suite 500
                                                  Seattle, Washington 98106-1271
                                                  Phone: 206-623-4990
                                                  Facsimile: 206-467-4828
                                                  Email: moberg@legros.com
                                                  Email: dpark@legros.com
                                                  Attorneys for Defendant Amis Integrity, S.A., by
                                                  restricted appearance




                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 3 -   PARTIES’ JOINT MOTION TO AMEND COURT’S                                            Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
           SCHEDULING ORDER                                                                Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
                                        CERTIFICATE OF SERVICE
              I hereby certify that on March 10, 2020, I electronically filed the foregoing with the Clerk

     of the Court using the CM/ECF system, which will send notification of such filing to all associated

     counsel.


                                                    BY:     s/ David R. Boyajian
                                                            David R. Boyajian, OSB #112582




                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    CERTIFICATE OF SERVICE                                                            Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
                                                                                            Portland, OR 97204
                                                                                          Telephone: 503.222.9981
                                                                                             Fax: 503.796.2900
     PDX\135224\250826\DBO\27501138.1
